Citation Nr: 1706724	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bladder cancer and if so, whether service connection is warranted, to include as due to exposure to Agent Orange (herbicide agents).

3.  Whether new and material evidence has been received to reopen a claim for service connection for lymph node cancer and if so, whether service connection is warranted, to include as due to exposure to herbicide agents or as secondary to bladder cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's brother


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967, including service in the Republic of Vietnam.  The Veteran died in December 2010 and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of background, the Board notes that the Veteran filed a claim to reopen the issues of entitlement to service connection for prostate cancer, bladder cancer, and lymph node cancer in November 2010, one month prior to his death.  Thereafter, in December 2010, the appellant submitted VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension & Accrued Benefits by Spouse or Child, which can be accepted as both a claim for accrued benefits and a substitution request.  Accordingly, in an August 2011 letter, the Agency of Original Jurisdiction (AOJ) advised the appellant that her request could be considered as a request for substitution and notified her of her right to waive substitution; she has not done so.  Therefore, the Board notes that the appellant has been substituted for the Veteran in this appeal and the Board may rightfully consider additional evidence received after the Veteran's death.  

In November 2015, the appellant and the Veteran's brother testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Following the hearing, it was determined that further medical inquiry was necessary to decide the claims for service connection for bladder cancer and lymph node cancer.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in February 2016.  Such opinion was rendered in July 2016.  The appellant and her representative were provided a copy of the opinion and were afforded the opportunity to submit additional evidence and argument.  In September 2016, the appellant responded that she had nothing further to submit and requested that the Board proceed with her claims.  In October 2016, her representative offered additional argument in support of her claims.

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   


FINDINGS OF FACT

1.  The Veteran did not appeal the June 2009 rating decision that declined to reopen a previously denied claim for service connection for bladder cancer, and denied service connection for lymph node cancer and prostate cancer, nor did he submit new and material evidence regarding those claims in the year after the decision was issued.

2.  Additional evidence associated with the claims file since the June 2009 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer, and does not raise a reasonable possibility of substantiating the claim.

3.  Evidence received since the June 2009 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for bladder cancer and lymph node cancer and raises a reasonable possibility of substantiating those claims.

4.  Bladder cancer is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicide agents therein.

5.  Metastasized bladder cancer in the lymph nodes is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to herbicide agents therein.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision declining to reopen a previous claim for service connection for bladder cancer and denying service connection for lymph node cancer and prostate cancer is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2016)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bladder cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for lymph node cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for establishing service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for establishing service connection for lymph node cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The VCAA applies to the instant claims.

As the Board is reopening the claims for service connection for bladder cancer and lymph node cancer, further discussion of VA's duties to notify and assist regarding this element of those claims is not necessary.  However, the following discussion of VA's duties is still applicable to the merits of the Veteran's claims for service connection for bladder cancer and lymph node cancer as those issues are denied below.

The duty to notify was satisfied in this case by an August 2011 letter.  The claims were last readjudicated in October 2014.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records (STRs) and identified, post-service treatment records.  No medical opinions were obtained for the claim to reopen the claim for service connection for prostate cancer.  As the Board is not reopening that claim, a medical opinion is not warranted.  Regarding the reopened claims for service connection for bladder cancer and lymph node cancer, the Board finds that the July 2016 VHA opinion is adequate to decide the issues as it is predicated on a review of the record, to include STRs and post-service medical records, and contains a sufficient rationale to support the opinion provided.  

The record reflects that at the November 2015 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Given the foregoing, no further action related to the duties to notify and assist is required in this case.  

II.  Analysis

	A.  Claims to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, it must be noted that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

VA must review all of the evidence submitted since the last final rating decision  to determine whether the claims may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Prior to this appeal, the RO most recently denied the Veteran's claim for service connection for bladder cancer and initially denied his claims for service connection for prostate cancer and lymph node cancer in a June 2009 rating decision.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008)[(2016)].

The evidence considered at the time of the June 2009 rating decision included STRs, VA treatment records, and lay statements from the Veteran.  Service connection for prostate cancer was denied in that rating decision because there was no evidence showing that the Veteran had prostate cancer.  The issue of entitlement to service connection for bladder cancer was not reopened and the issue of entitlement to service connection for lymph node cancer was denied because there was no competent evidence linking the Veteran's diagnoses with his military service, to include his exposure to herbicide agents therein.

		i.  Prostate Cancer

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for prostate cancer.

The evidence received since the prior final denial includes VA treatment records, lay statements from the appellant, the November 2015 hearing transcript, what appears to be a pamphlet listing the disabilities presumptively caused by exposure to herbicide agents, and a July 2016 expert opinion regarding the etiology of the Veteran's bladder cancer.  The available evidence does not contain any competent diagnoses of prostate cancer.  

Although the appellant suggested at the November 2015 hearing that cancer was identified in the bladder during a 2009 surgery to remove the bladder and that the Veteran's bladder cancer began in the prostate, the medical evidence of record suggests otherwise.  In this regard, a 2005 pathology report, which was apparently obtained in conjunction with the resection of the Veteran's prostate, notes that the prostate was negative for malignancy.  Additionally, while the appellant reported at the hearing that the removal of the Veteran's prostate was a surprise and that such unplanned removal proves the presence of cancer in the prostate, the record actually indicates that the removal of the Veteran's prostate was planned.  Specifically, an October 2005 pre-operation note from the evening before the surgery indicates that the Veteran would be having his bladder and prostate removed the following day.  Incidentally, the note indicates the Veteran was very knowledgeable about the planned procedure.  Ultimately, the Board accepts the credibility of the appellant's lay statements regarding the presence of cancer pursuant to Justus, supra., but the Board nevertheless finds that the appellant is not competent to diagnose the presence prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim for service connection for prostate cancer is not reopened.  Thus, the appeal as to that issue is denied.

As the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for prostate cancer, the benefit-of-the-doubt doctrine is not applicable as to this claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


		ii.  Bladder Cancer and Lymph Node Cancer

The evidence received since the June 2009 rating decision includes evidence that is both new and material to the claims for service connection for bladder cancer and lymph node cancer.  See 38 C.F.R. § 3.156 (2016).  In this regard, in Shade, supra., the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  In this case, as mentioned above, following the testimony provided at the November 2015 hearing, including the appellant's reports that VA clinicians indicated that the Veteran's bladder cancer was related to exposure to herbicide agents, the Board obtained an expert opinion regarding the etiology of the Veteran's bladder cancer.  Both the appellant's lay testimony at the hearing and the expert opinion relate to the reason for the previous denials; that is, they relate to the etiology of the Veteran's bladder cancer.  Importantly, the medical evidence of record indicates that the Veteran's lymph node cancer was actually metastasized bladder cancer and, as such, the new evidence regarding the etiology of the Veteran's bladder cancer is also relevant to the claim for service connection for lymph node cancer.  Accordingly, the claims for service connection for bladder cancer and lymph node cancer are reopened and will be considered on the merits.    

	B.  Service Connection Claims

The appellant contends that the Veteran's bladder cancer and lymph node cancer were the result of exposure to herbicide agents while in service.  As the evidence of record indicates that the cancer identified in the Veteran's lymph nodes was actually metastasized bladder cancer and not a separate cancer of the lymph nodes, the issues will be analyzed together.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   


In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In addition to the foregoing, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Bladder cancer is not a disability included in the list of presumptive disabilities.  Id. 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.  However, service connection for a disability claimed as due to exposure to herbicide agents may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§ 1113 (b) and 1116 and 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran had bladder cancer and that his bladder cancer metastasized to his lymph nodes.  Specifically, VA treatment records include a diagnosis of bladder cancer beginning in 2005 and continuing until the time of his death from bladder cancer in December 2010.  Additionally, records from July 2008 indicate that a biopsy of the lymph nodes was conducted and revealed metastatic cancer consistent with bladder cancer; the record does not contain any other competent diagnosis of a separate cancer in the Veteran's lymph nodes.  While the instant claim was not filed until November 2010, the Board finds that the current disability element is met as to both claims given the identification of metastasized cancer in close proximity to the Veteran's death.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, the question becomes whether the Veteran's bladder cancer and metastasized cancer to the lymph nodes are related to his military service.

The Veteran's STRs do not indicate any disability at the time of his discharge from service in July 1967 and are negative for complaints or findings of any cancer during service.  Additionally, there is no evidence of any cancer diagnosis within one year of separation from service.  In fact, the medical evidence of record and the lay testimony both indicate that the Veteran's cancer first onset in 2005, nearly four decades after the Veteran's separation from service.

Nevertheless, given the Veteran's acknowledged exposure to herbicide agents during service and the holding in Combee, supra., the Board sought an expert opinion as to the etiology of the Veteran's cancer in February 2016.  In July 2016, after a review of the medical evidence of record, a VA examiner who was certified in medical toxicology, reported that an opinion regarding whether the Veteran's bladder cancer was caused or aggravated by his exposure to herbicide agents could not be rendered without resort to mere speculation.  In support thereof, the expert noted that available "medical literature does not support a cause and effect relationship between Agent Orange exposure and the development of bladder cancer."  The examiner further noted that the Veteran's STRs did not reveal any "signs symptoms or diagnoses attributable to bladder cancer during the [V]eteran's military service[.]"  The report indicates that the examiner also considered other potential etiologies of the Veteran's cancer, including exposure to contaminated water at Camp Lejeune, but noted there is no evidence to indicate the Veteran served at Camp Lejeune during the relevant time period.  In furtherance of his efforts to determine the etiology of the Veteran's bladder cancer, the 2016 examiner consulted with an oncologist.  Notably, the oncologist agreed that a determination as to whether the Veteran's bladder cancer was caused by exposure to herbicide agents could not be rendered without resorting to mere speculation given the lack of medical evidence connecting the two and the lack of any indication that the disease onset during the Veteran's service.

After review of the record, the Board finds that the most probative evidence indicates the Veteran's bladder cancer and metastasized cancer to the lymph nodes are not related to his service.

Regarding the July 2016 expert opinion, the Board finds that the examiner provided a competent medical opinion showing that it would be speculative to find a relationship between the Veteran's cancer and his military service.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or is apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The VA examiner in this case is clearly shown to have fully considered the applicable data and to have provided the basis for his opinion, and the Board accordingly finds the opinion to be probative.  There is no medical opinion of record to the contrary.

With regard to the appellant's assertion that the Veteran's cancer was caused by his exposure to herbicide agents, while his exposure is conceded, bladder cancer is not a condition presumptively linked to herbicide exposure, and presumptive service connection under 38 C.F.R. § 3.309(e) cannot be established.

Moreover, the Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and bladder cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed.  Reg. 20308 (Apr. 11, 2014).  Thus, NAS has not found a link between bladder cancer and herbicide exposure, and there is no competent, medical evidence of record even suggesting such condition is related to herbicide exposure.  

Here, the Board notes that during his life, the Veteran was apparently told by a Mr. L.O. that some bladder cancers have been linked to Agent Orange.  Unfortunately, there is no indication that Mr. L.O. was competent to report on such matters and this assertion is merely dictated into a January 2006 VA treatment record without any rationale to support it.  Given that there is no indication that Mr. L.O. is competent to report as to the causes of bladder cancer and as his statement was not supported by any rationale, the Board does not afford the statement any probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Board acknowledges the appellant's sincerely held belief that the Veteran's bladder cancer and metastasized cancer were caused by his acknowledged exposure to herbicide agents, the diagnosis and etiology of cancer requires medical testing and expertise to determine.  Thus, as a lay person, the appellant's opinion on the etiology of her husband's cancer is not competent medical evidence.  See Jandreau, supra.  The Board finds the opinion of the VA expert to be significantly more probative than the appellant's lay assertions.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. 
§ 5107(a).  In this case, there is no competent evidence of the Veteran's cancer in service or within one year following discharge from service, no competent evidence linking the Veteran's cancer to herbicide exposure, and no competent evidence suggesting the Veteran's cancer was otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claims, and the claims for service connection for bladder cancer and lymph node cancer are denied.  Additionally, as service-connection for bladder cancer has not been established, service connection for metastasized cancer to the lymph nodes cannot be established on a secondary basis as a matter of law.  38 C.F.R. § 3.310.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for prostate cancer is not reopened.

New and material evidence having been received, the claim for service connection for bladder cancer is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for lymph node cancer is reopened; the appeal is granted to this extent only.

Service connection for bladder cancer is denied.

Service connection for lymph node cancer is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


